Citation Nr: 1516956	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  11-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety.

3.  Entitlement to an increased rating for reflux esophagitis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for lumbar disc disease, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to December 1994.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2009 rating decision of the VA Regional Office in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing in February 2015 before the undersigned Veterans Law Judge sitting at St. Petersburg, Florida.  The transcript is of record.  

Following review of the record, the issues of entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety, and entitlement to increased evaluations for reflux esophagitis, lumbar disc disease, and pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On February 3, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that withdrawal of the appeal for entitlement to service connection for hepatitis C was requested.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for hepatitis C are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the instant case, during personal hearing on February 3, 2015, the appellant affirmatively withdrew the appeal of entitlement to service connection for hepatitis C.  As such, there remain no allegations of errors of fact or law for appellate consideration as to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for hepatitis C and the claim is dismissed.


ORDER

The appeal of entitlement to service connection for hepatitis C is dismissed.


REMAND

During personal hearing in February 2015, the Veteran testified that the service-connected reflux esophagitis, lumbar disc disease, and bilateral pes planus were more severely disabling than reflected by the currently assigned disability evaluations and had gotten worse.  The record reflects that the Veteran was last examined for VA compensation and pension purposes for these disabilities in June 2009. 

The Court of Appeals of Veterans Claims (Court) has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the contentions that the pertinent disability has increased in severity); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As such, the appellant will be afforded current VA examinations for service-connected reflux esophagitis, lumbar disc disease and bilateral pes planus.

Additionally, the record indicates and the Veteran testified that he receives continuing VA outpatient treatment for the conditions at issue at the Jacksonville, Florida VA.  He also indicated that he would also obtain an injection for his back at the Gainesville, Florida VA.  The most recent VA outpatient records of record date through February 2011.  The Veteran also testified that he had received treatment for psychiatric symptomatology at Jacksonville shortly after discharge from active duty.  Review of the record indicates that no VA clinical data prior to 2004 are of record.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA records dating from 1995 through 2004 and from March 2011 through the present should be requested from the above-named facilities and associated with the electronic record.  

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from 1995 through 2004 and from March 2011 through the present from the Jacksonville and Gainesville, Florida VA facilities and associate them with the electronic record, to include those that may be retired or on microfilm.  All attempts to obtain records should be documented.

2.  Schedule the Veteran for examinations for reflux esophagitis, lumbar disc disease, and bilateral pes planus by appropriate VA examiners.  The examiners should be provided access to VBMS.  The examiners should provide a detailed assessment of the Veteran's pertinent medical history, current complaints and clinical findings.  All necessary tests and studies should be performed.  All functional impairment should be set forth in detail.

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If records from 1995 and thereafter result in a conclusion that a psychiatric examination is needed for a nexus opinion, such examination should be scheduled.  If a benefit sought is not granted, provide the appellant and representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


